IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MUNROE REGIONAL                       NOT FINAL UNTIL TIME EXPIRES TO
MEDICAL CENTER AND                    FILE MOTION FOR REHEARING AND
USIS,                                 DISPOSITION THEREOF IF FILED

      Appellants,                     CASE NO. 1D14-5057

v.

MARTA GOMEZ,

      Appellee.


_____________________________/

Opinion filed July 7, 2015.

An appeal from an order of the Judge of Compensation Claims.
Marjorie Renee Hill, Judge.

Date of Accident: January 14, 1997.

Joseph W. Standley of Joseph W. Standley, P.A., Ocala, for Appellants.

Paul R. Pearcy of Paul R. Pearcy, P.A., Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and RAY, JJ., CONCUR.